Exhibit 10.13
First Amendment to Cornerstone License Agreement
     This First Amendment to Cornerstone License Agreement (“Amendment”) is made
and entered into on August, 10, 2007 (“Effective Date”), by and between
Pharmaceutical Innovations, LLC (hereinafter referred to as “PI”) and
Cornerstone Biopharma, Inc. (hereinafter referred to as “Cornerstone”).
Recitals:
     A. PI and Cornerstone entered into that certain Cornerstone License
Agreement dated August 31, 2006 (“Agreement”), whereby Cornerstone secured from
PI an exclusive license in the United States and a nonexclusive license in all
other markets to manufacture, package, market, distribute and otherwise exploit
the Licensed Products (as defined in the Agreement) on a worldwide basis.
     B. The parties desire to amend the Agreement as set forth in this
Amendment.
NOW, THEREFORE, the undersigned hereby agree as follows:

       1.   The effective date of this Amendment shall be the Effective Date.  
       2.   Section 1.10 of the Agreement is hereby deleted in its entirety and
replaced with the following:         “1.10. “Licensed Products” shall mean the
following prescription day-night products which fall within the scope of one or
more valid claims of any PI Patent: (i) a product (which may be known as AlleRx
PE) consisting of 40 mg. phenylephrine/2.5 mg. methscopolamine nitrate, for
daytime use and 10 mg. phenylephrine/8 mg. chlorpheniramine maleate/2.5 mg.
methscopolamine nitrate for nighttime use; (ii) a product (which may be known as
AlleRx HC) consisting of [***] and (iii) a product consisting of 120 mg.
pseudoephedrine/2.5 mg. methscopolamine nitrate, for daytime use and 8mg.
chlorpheniramine maleate/2.5 mg. methscopolamine nitrate/an attenuated dose of
pseudoephedrine or phenylephrine for nighttime use HCL for nighttime use.”

 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



  3.   Section 4.03 of the Agreement is hereby deleted in its entirety and
replaced with the following:         “4.03.(a) With respect to the License
Product referenced in Section 1.10(i) hereof, Cornerstone shall pay to PI
Minimum Royalty Payments equal to One Hundred Fifty Thousand Dollars ($150,000)
per Calendar Year for the term of this Agreement beginning with Calendar Year
2007 and ending at the beginning of the Seven Year Period (such Minimum Royalty
Payments to be pro rated for periods of less than twelve months.)        
4.03(b) With respect to the Licensed Products referenced in Section 1.10(ii) and
Section 1.10(iii) hereof, Cornerstone shall pay to PI (A) no Minimum Royalty
Payments for Calendar Year 2007, and (B) Minimum Royalty Payments equal to One
Hundred Fifty Thousand Dollars ($150,000) per Calendar Year for each of those
Licensed Products for the term of this Agreement beginning with Calendar Year
2008 and ending at the beginning of the Seven Year Period.         4.03(c) The
Minimum Royalty Payments for Calendar Year 2007 mean that if the aggregate
royalties payable to PI under Section 4.01 (b) are less than $150,000 (or a
lesser amount if pro ration applies) for the Licensed Product referenced in
Section 1.10(i) hereof, Cornerstone shall, within 30 days after the end of such
Calendar Year, make-up the difference with supplemental payments to PI such that
PI is paid a total of $150,000 for such Calendar Year (or a lesser amount if pro
ration applies). The Minimum Royalty Payments for Calendar Year 2008 and each
Calendar Year thereafter until the beginning of the Seven Year Period means that
if the aggregate royalties payable to PI under Section 4.01 (b) are less than
$450,000 for any Calendar Year (or a lesser amount if pro ration applies or if
Cornerstone exercises its right under Section 6.3), Cornerstone shall, within
30 days after the end of each such Calendar Year, make-up the difference with
supplemental payments to PI such that PI is paid a total of $450,000 for such
Calendar Year (or a lesser amount if pro ration applies or if Cornerstone
exercises its right under Section 6.3). To clarify regarding pro ration, by way
of example, if a Minimum Royalty Payment is due with respect to all three (3) of
the Licensed Products set forth in Section 1.10 and the PI Patents expire on
August 31, 2011, the Minimum Royalty Payment for that Calendar Year shall be
66.2/3% of $450,000 or $300,000 determined on an aggregated basis for the three
(3) Licensed Products.”     4.   The following new Section 6.03 is hereby added
to the Agreement:

2



--------------------------------------------------------------------------------



 



      “6.03 Cornerstone shall have a one-time right to terminate this Agreement
with respect to any or all of the Licensed Products referenced in Section
1.10(ii) and/or Section 1.10(iii) only by providing written notice to PI on or
before December 31, 2007. In the event Cornerstone exercises its right under
this Section 6.03, (A) all other terms and conditions of this Agreement shall
remain in full force and effect with respect to the Licensed Products which were
not terminated under this Section 6.03, and (B) any such Licensed Products
terminated under this Section 6.03 shall no longer be considered a “Licensed
Product for all purposes of this Agreement, including, without limitation,
Sections 1.10, 3, and 4.”     5.   Discontinued Product. The parties hereby
terminate their respective rights and obligations under the Agreement with
respect to the Licensed Product (tentatively known as AlleRx CP) consisting of
[***] (the “Discontinued Product”). The Discontinued Product shall no longer be
considered a “Licensed Product” for all purposes of the Agreement, including
without limitation, Section 1.10, 3 and 4.     6.   All capitalized terms in
this Amendment shall have the meaning given to such terms in the Agreement,
unless otherwise defined herein.     7.   Except as specifically set forth
herein, the Agreement remains unmodified and in full force and effect.     8.  
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same instrument. A facsimile or
similar transmission of a counterpart signed by a party hereto shall be regarded
as signed by such party for purposes hereof.

     IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day
and year first above written.

              Witness/Attest:       Cornerstone Biopharma, Inc.
 
           
 
      By:   /s/ Craig Collard
 
           
 
          Craig Collard
 
          President and CEO
 
           
Witness/Attest:
      Pharmaceutical Innovations, LLC
 
           
 
      By:   /s/ Allan M. Weinstein
 
           
 
          Allan M. Weinstein, M.D.
 
          President

 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

3